 1
      Jad Sheikali, (pro hac vice)               Paul G. Karlsgodt, (pro hac vice)
      jsheikali@mcgpc.com                        pkarlsgodt@bakerlaw.com
 2    MCGUIRE LAW, P.C.                          Casie D. Collignon, (pro hac vice)
 3    55 West Wacker Drive, 9th Floor            ccollignon@bakerlaw.com
      Chicago, IL 60601                          Matthew D. Pearson (SBN: 294302)
 4                                               mpearson@bakerlaw.com
      Attorneys for Plaintiffs and the
 5    Putative Classes                           BAKER HOSTETLER LLP
                                                 1801 California St., Suite 4400
 6                                               Denver, CO 80202
 7                                               Attorneys for Defendant
 8
                             UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA                         JS-6
10

11    EVELIA DAVILA and LARRY             Consolidated Case No.: 2:18-cv-
                                          03919
      WADE, individually and on behalf of
12                                        [Honorable Fernando M. Olguin]
      similarly situated individuals,
13
                          Plaintiffs,
14                                               ORDER ON STIPULATION [63]
               v.                                REMANDING CASE TO STATE
15                                               COURT
      ABM INDUSTRIES
16    INCORPORATED,
                          Defendant.             SACC Filed: April 26, 2019
17

18

19           The Court, having reviewed the Parties’ Stipulation to Remand to State
20   Court, and good cause appearing, HEREBY MAKES THE FOLLOWING
21   ORDER:
             1. This matter is remanded to the Los Angeles Superior Court.
22

23
     IT IS SO ORDERED.
24

25   Dated: May 10, 2019                                         /s/
26
                                                    Hon. Fernando M. Olguin
                                                    U.S. District Judge
27

28
     Order Remanding Case to State Court     1                             2018-cv-03919
